           Case 3:18-cv-00346-RCJ-WGC Document 40 Filed 02/03/21 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7

 8   RODERICK RENEE SAWYER,

 9                  Plaintiff,                            Case No.: 3:18-CV-00346-RCJ-WGC
10
     vs.
11
     DR. ROMEO ARANAS, et al.,
12
                    Defendants.
13

14

15          On July 8, 2020, the Court ordered Plaintiff to file his updated address with the Court
16
     within thirty (30) days from the date of the order. See (ECF No. 29).       Plaintiff has failed to
17
     respond within the allotted time.
18

19
            According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff

20   is no longer incarcerated at the Lovelock Correctional Center and is presently at the Humboldt
21   Conservation Camp. However, Plaintiff has not filed an updated address with this Court.        The
22
     Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must
23
     immediately file with the court written notification of any change of mailing address, email
24

25   address, telephone number, or facsimile number. The notification must include proof of service

26   on each opposing party or the party’s attorney. Failure to comply with this rule may result in the
27
     dismissal of the action, entry of default judgment, or other sanctions as deemed appropriate by the
28
           Case 3:18-cv-00346-RCJ-WGC Document 40 Filed 02/03/21 Page 2 of 2



 1   court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of
 2
     this order to file his updated address with this Court. If Plaintiff does not update the Court with
 3
     his current address within thirty (30) days from the date of entry of this order, this case will be
 4

 5
     subject to dismissal without prejudice.

 6          IT IS HEREBY ORDERED that the Plaintiff shall file his updated address with the Court
 7   within thirty (30) days from the date of this order.
 8
            IT IS FURTHER ORDERED that the Clerk of the Court shall mail Mr. Sawyer a copy
 9
     of docket entries (ECF Nos. 29, 31-39) as follows:
10

11                                  RODERICK RENEE SAWYER
                                    75314
12                                  Humboldt Conservation Camp
                                    P.O. Box 1069
13
                                    Winnemucca, NV 89446
14
            IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, this
15
     case will be subject to dismissal without prejudice.
16

17          IT IS SO ORDERED.
18          Dated: This 3rd day of February, 2021.
19

20                                                 _____________________________________
                                                   ROBERT C. JONES
21                                                 DISTRICT COURT JUDGE
22

23

24

25

26

27

28
